This was an action in trespass to try title by appellees, Nettie Weeks and her husband, Alfred Weeks, against appellant, E. T. Mettauer, to recover an undivided one-half interest in 44.4 acres of land, a part of the A. Gray survey in San Augustine county. On trial to the court without a jury, judgment was in favor of appellees, among other grounds, on their plea of limitation of ten years. In finding for the appellees on their plea of limitation, the court necessarily found against appellant on his plea of limitation. Appellees offered testimony to the effect that for more than ten years they had been in possession of the land in controversy, claiming, using, and enjoying it, under all the conditions of the statute of limitation of ten years. Appellant offered testimony strongly controverting appellees' theory of the case. However, the trial court was the judge of the weight of the testimony and the credibility of the witnesses. It follows that his judgment on the facts should be affirmed, and it is accordingly so ordered.
Affirmed.